 FRYMASTER CORPORATIONFrymaster Corporation and Harold Williams. Case15-CA-6203November 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 13, 1977, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge'and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, FrymasterCorporation, Shreveport, Louisiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Contrary to the position taken by the Respondent in its brief, we arenot faced in this case with a situation where an employer, as a general policymatter, has devised and instituted an improved wage plan in order tomaintain high benefits for the purpose of "encouraging its employees not toseek union representation in the future." Rather, here the Respondent. inresponse to a specific, immediate threat of union activity among itsunorganized employees, devised an improved wage plan primarily for thepurpose of discouraging such activity and then instituted that wage planwhich included increased wages after union organizational activity amongits employees had begun. In view of these circumstances, we agree with theAdministrative Law Judge that the Respondent violated Sec. 8(a)() of theAct by instituting its new classification and pay scale on May 12, 1976.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thiscase came to hearing at Shreveport, Louisiana, on January4, 1977. The charge was filed by Harold Williams, anindividual, on September 3, 1976,1 and the complaint wasissued on November 29, and amended at the hearing. TheI All dates are in 1976 unless otherwise stated.2 Official notice is taken of the record in the representation proceeding,Beaird-Poulan Division, Emerson Electric Company, Case 1 5-RC-5892. as theterm "record" is defined in Secs. 106.68 and 102.69(g) of the Board's Rulesand Regulations. Series 8. as amended. See LTV Electrosystems, Inc. 166NLRB 938 (1967), enfd. 388 F. 2d 683 (C.A. 4. 1968). Also see Beaird-Poulan233 NLRB No. 90primary issues are whether Frymaster Corporation (hereinRespondent or Company) unlawfully interrogated itsemployees, created an impression of surveillance, andinstituted a wage increase in order to discourage unionmembership, in violation of Section 8(aX )) of the NationalLabor Relations Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1. JURISDICTIONThe Company, a Louisiana corporation, is engaged inthe manufacture and sale of commercial cooking equip-ment at its plant in Shreveport, Louisiana, where itannually purchases and receives goods and materialsvalued in excess of $50,000 directly from points and placesoutside the State of Louisiana. The Company admits, and Ifind, that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Although notalleged in the complaint, official notice is taken thatInternational Union, United Automobile, Aerospace andAgricultural Implement Workers is a labor organizationwithin the meaning of Section 2(5) of the Act.2II. THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionEarly in 1976, International Union, United Automobile,Aerospace and Agricultural Implement Workers (hereinUnion or UAW) began a campaign to organize theemployees of various industrial plants in the Shreveportarea. This culminated in an election conducted by theBoard on Friday, April 30, among the employees ofBeaird-Poulan Division of Emerson Electric Company(herein B-P), upon the Union's petition for certification.The Union secured a majority of the votes, and on thatevening held a victory party at the Ramada Inn. Amongthe people attending the party were Meredith Johnson, atester employee of Respondent, and his wife, who was anemployee of B-P. At the party Johnson discussed withUnion Agent Carlton Homer the possibility of organizingRespondent's employees.On Monday, May 3, the first working day after thevictory party, Johnson had a discussion at the Company'sloading dock with production line worker Harold Williams,and some other employees about the possibility oforganizing the employees of Respondent. Johnson advisedthe employees that his wife knew the man who was theunion organizer and that he would contact him to set up ameeting.3The General Counsel contends that, immediatelyfollowing, a series of events occurred which violatedSection 8(aXl)(1) of the Act. These are:Division, Emerson Electric Company, 229 NLRB 988 (1977), in whichInternational Union. United Automobile. Aerospace and AgriculturalImplement Workers of America, UAW, was the charging party.3 The evidence shows that 2 days later the Union held a meeting at theRamada Inn, attended by UAW Agent Horner, Johnson, Williams, and(Continued)619 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Meredith Johnson testified that on May 4 he wasapproached in his work area by Ed Shands, a foreman andadmitted supervisor, who stated there was a rumor goingaround the plant "that I was the headman to organize theunion." Johnson replied that he did not know about beingthe headman, that he was just trying to benefit himself andthe employees. Johnson further testified that on May 6 or7, while working on the oven assembly line, he wasapproached by Shands and General Foreman Richard L.Flemming, also an admitted supervisor, and that "Mr.Flemming stated that I had some influence with theemployees at the Company and that I should tell them thatthey did not need a union."4Although not mentionedduring his direct examination, Johnson testified on cross-examination that during a conference with Flemming inthe early part of May, when the latter was explaining thenew job evaluation and pay raise plan, hereinafterdiscussed at length, that Flemming stated that the Compa-ny was ready to institute a pay raise and job schedule, butwas unable to do so at the time because of the unionactivity.The testimony of Johnson is flatly contradicted by thatof Shands and Flemming. Shands denied that he ever toldJohnson that the latter was the leader of the movement toorganize the employees. According to Shands, he arrangedto have his supervisor, Flemming, accompany him to talkto Johnson about Johnson's practice of keeping flamma-bles in his work area. Shands testified that he reprimandedJohnson about this on prior occasions, but that Johnsonpersisted in this activity, and that he felt that a reprimandfrom Flemming might be more effective. According toShands, when he and Flemming approached Johnsonsaying they wished to talk to him, Johnson said, "You guysknow that I'm the one that brought the union in." Shandstestified that he replied, "Meredith, we are not concernedor talking about that. I want to know about this flammableliquid." However, Johnson insisted on telling them of hissupport for the Union and his reasons therefor; that amongthe things Johnson complained of was that the pay wasbad, and that Flemming responded to this by stating thatthe Company had the matter of pay under consideration,and the pay would get better, but he was not at liberty tosay when, where, or how much. Shands denied thatFlemming made any statement to the effect that Johnsonhad influence over the employees and should tell them thata union was not needed.Flemming also denied that he told Johnson that a wageincrease would be granted, but that it could not be grantedat the time because of the union activity. Flemmingcorroborates Shands that they went into the plant to talk toJohnson about his practice of leaving flammables about,and that it was Johnson who raised the subject of theUnion, which they told him they did not wish to discuss.However, when Johnson stated that the pay was inade-quate, Flemming testified that he said, "Well, Meredith, weapproximately 13 other production and maintenance employees of Respon-dent. A second meeting was held the following week with about 10employees present. Johnson and Williams signed union cards on May 6.' On direct examination Johnson attrbuted this statement to Shands. Oncross-examination he testified that the statement was made by Flemming.that Shands said nothing, just listened. I find it unnecessary to make anyfinding regarding this discrepancy.are working on a wage increase program, quite an extensiveprogram, but I was informed by Frank Moore and Mr.Schermerhorn not to talk about the wage increase at thistime."(b) Employee Harold Williams testified that on themorning of May 6, prior to 7 a.m., Supervisor Shands cameto him on the electric line "and told me to go with him toMr. Dunkleman's office because I was passing out Unioncards." Shands, Supervisor Leftridge, and Williams pro-ceeded to Dunkleman's office where Shands told him towait for Dunkleman to come in "to see what he was goingto do about me passing out the cards." At 7 a.m.,Dunkleman not having arrived, Shands returned and toldWilliams to go to work. Williams stated that he clocked inat 7 a.m., and proceeded to work.Williams additionally testified that he had two otherconversations with Supervisor Leftridge concerning theUnion. The first such conversation according to Williamsoccurred on May 7 when Leftridge came to his workplaceon the assembly line and said, "I'm a company man. Theunion is no good for the workers. Why do you want aunion on the job? If you want a union on the job go findyou another job that already has a union." The secondsuch conversation according to Williams occurred on May10, at his work area, when Leftridge asked, "Have you guyshad another union meeting." Williams replied, "No," andLeftridge left.Shands testified that on the morning of May 6 hereceived information that Williams was passing out unionliterature in the area of the timeclock, and that, as hiswatch5showed it to be 3 minutes after the 7 a.m. startingtime, he directed Leftridge to bring Williams to the office.After Williams arrived, Shands called his boss (nototherwise identified), who inquired if worktime had startedand if the whistle had blown. Shands was sure that theother employees had started to work, but was not sure thatthe whistle had blown. He then told Williams that he kneweverybody else was working and that he knew it was after 7a.m., and directed Williams to return to work. Shandstestified that while talking to Williams the words "Union"or "union cards" were not mentioned.Leftridge admitted that at Shands' direction he tookWilliams to the office, but he denied that he or Shands thenmade any statement to Williams about the Union.Although he admitted that he spoke with Williams almostdaily, Leftridge denied that he ever asked Williams whetherthere had been a union meeting, or if the employeesplanned to have a meeting. Leftridge did admit that he hada conversation with Williams during which he did state, ineffect, that if a man was not satisfied with his job he shouldlook for another one, but testified that this conversationtook place some 10 days before April 29, the date hebecame a supervisor.6Williams also testified that on May 4 Company PresidentMoore, in a speech to the assembled employees, mades An Elgin, digital, battery-operated wristwatch, about I year old, whichthe witness contended was accurate to the minute.6 Respondent in its answer admitted that Leftrindge was "at all timesmaterial" a supervisor within the meaning of the Act. However, at theheanng, I allowed Respondent to amend its answer so as to admit thatLeftrdge became a supervisor on April 29. No evidence was introduced toestablish Leftndge's supervisory status prior to that date.620 FRYMASTER CORPORATIONreference to the fact that union organizers were operatingin the area, and would probably be talking to employees,and that employees helping to organize a union would behandled by the Company. Although this speech was madeto all the employees, approximately 175 in number, noother employee (not even Johnson who testified as awitness for the General Counsel, and who attended themeeting) corroborated Williams in this area. Mooreadmitted making a speech on May 4, but flatly denied thestatement Williams attributed to him, or any otherstatement that could be so construed.B. Credibility ResolutionsTestifying before me, neither Johnson nor Williamsimpressed me as witnesses in whose testimony I could haveconfidence as to its accuracy and reliability.7Rather, Ireceived the impression that they were determined in somemanner to involve Respondent in the commission of anunfair labor practice. On the other hand, witnessesFlemming, Shands, Leftridge, and Moore in this area allimpressed me as straightforward, sincere witnesses whohonestly sought to give the facts as they remembered them.In all instances, therefore, where there is a conflict in thetestimony between Johnson and Williams on the one hand,and Flemming, Shands, Leftridge, and Moore on the other,I credit the testimony of the latter group. The effect of thisis, of course, that the General Counsel has failed to proveby a preponderance of the evidence the allegations ofparagraphs 6, 7, and 8 of the complaint, and saidparagraphs must be dismissed. I shall so recommend.C. The Wage IncreaseThe complaint, as amended at the hearing, alleges thaton May 12 Respondent orally instituted a wage increase inan effort to discourage union membership.8Respondentadmits that the wage increases were given, but denies thatthe purpose was to discourage union membership.The evidence shows that Respondent has operated in theShreveport area for about 40 years. Lewis F. Moore hasserved as president of this Company for over 10 years.Historically, the Company had compensated its employeeson a "merit" system, granting increased compensation toemployees on an individual basis, whenever it thought theincrease had been earned. Moore admits that the last wageincrease, prior to May 12, was in October 1975, when anaverage increase of 5 percent was given, generally amount-ing to no more than 15 to 20 cents an hour per employee.Moore also admitted that in early February he becameaware that unions were organizing in the Shreveport area,and he recognized that this organizational activity mightcarry over into Respondent's plant. On February 19,Respondent held a meeting attended by Moore, VicePresidents Travis Schermerhorn and Bob Dunkleman,Plant Superintendent Flemming, Executive Bill Parks, andits labor counsel, John M. Bee. As Moore testified,attorney Bee regularly met with officials of the Company7 For example, as I have previously set forth, Johnson on directexamination attributed a particular statement to Supervisor Flemming, andon cross-examination attributed that statement to Shands.8 At the hearing this allegation of the complaint was amended to allegeand informed them of union activity in the area; and thatone of the reasons for retaining Bee was the fact thatRespondent wanted to remain nonunion and felt that Beecould suggest ways of doing so. Largely upon the advicegiven by its labor counsel at the February meeting,Respondent set out to develop a job classification systemcalculated to equalize and make uniform the method ofcompensating employees for like work. Moore admits thatduring this meeting, the activities of unions were very muchon his mind; so much so that notes he made at the meetingread as follows:U activities strong in '76. Teamsters active. 50-50strike. Odd-different from all others. Stolen p -e -r -srecords.Item 3. UAW. GMC most likely. Biggest threat tometal working industry. Hovering over Reilley -Beard.At Gould. Want a base here. Tough and militant.Following the meeting of February 19, Respondentobtained and studied job rating material and wage surveysfrom several sources, including the National Metal TradesAssociation and the Shreveport Chamber of Commerce,with the purpose of devising a classification grade systembased on various job factors. A number of meetings wereheld by Respondent's executive personnel and laborcounsel to review these classifications and factors. Mooreconceded that by the end of April its wage study andclassification study was completed, and that the plan whichwas ultimately adopted by April 20 was about 95 percentfinalized.Moore denied knowledge of any union activity at theRespondent's plant as of April 30, but testified that hebecame aware of the fact that the Union had won theelection at B-P, shortly after that event. Moore alsoadmitted that he learned of union activity at the Respon-dent's plant on or about May 3. There is, of course, nodoubt that he knew of it on May 4, because in his speech tothe assembled employees he spoke of the Union and itsactivities.On May 12, Moore again addressed the employees in agroup, announcing the institution of the job classificationsystem, and the pay raise. The president told the employeesthat they would receive an immediate increase9of 40 centsan hour, and a like increase each 6 months thereafter, butnot to exceed the top of the established grade. He furtheradvised them that supervisors would interview the employ-ees promptly, with the view of placing each employee in theappropriate grade. Moore admitted that on May I , he andother officials of the Respondent had met with attorneyBee, and that among the matters they discussed was thepossibility that announcement of the wage increase thefollowing day might be an unfair labor practice. However,Bee took the position that since they had been working onthe plan for about 3 months, and some of the employeeshad been interviewed as to their job content, it might be anunfair labor practice not to grant it.that a second increase, given in November, also violated Sec, 8(aX I) of theAct.9 The exact date of this raise is not shown by the record621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 40-cent-an-hour wage increase announced by Mooreon May 12 became effective that date, and was reflected inthe paychecks of May 14. A similar increase was granted inNovember, however, not exceeding the amount necessaryto bring an employee to the top of his pay scale.D. Discussion and ConclusionsThere can be no doubt that an employer's grant ofeconomic benefits to his employees for the purpose ofdeterring them from engaging in their union organizationalactivity is in violation of Section 8(a)(1) of the Act. TheSupreme Court cogently stated in N.LR.B. v. ExchangeParts Company, 375 U.S. 405, 406 (1964), that the Act, andparticularly Section 8(a)(1):...prohibits not only intrusive threats and promisesbut also conduct immediately favorable to employeeswhich is undertaken with the express purpose ofimpinging upon their freedom of choice for or againstunionization and is reasonably calculated to have thateffect .... The danger inherent in well-timed in-creases in benefits is the suggestion of a fist inside thevelvet glove. Employees are not likely to miss theinference that the source of benefits now conferred isalso the source from which future benefits must flowand which may dry up if it is not obliged.Respondent in its brief recognizes this rule, but arguesthat, because its wage plan was conceived and was in theprocess of formulation for a period of some 2-1/2 monthsbefore its employees commenced their activities on behalfof the Union, the normal rule does not apply. I find thisargument without merit. The fallacy of Respondent'scontention is rooted in the fact that on the evidencedetailed above it is clear, and I therefore find, that the wageplan herein involved was conceived, promoted, andeffectuated for the purpose of inducing its employees toreject the efforts of a union to organize them, efforts whichRespondent admittedly expected would be made in thevery near future.While such purpose would normally be difficult to prove,Moore's testimony in that regard was plainly an admissionthat such was Respondent's purpose in devising the wageplan involved herein. This being the case, it follows thatRespondent's granting of the wage increase on May 12interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed by Section 7 of the Act,and hence violated Section 8(a)(1) of the Act.io The factthat Respondent may have had another, albeit lawful,motive in doing what it admittedly did, as Moore testifiedwas the case, is immaterial. If part of the motivation forgranting a wage increase is to undermine the Union, theconduct is unlawful. Emery Air Freight Corporation, 207NLRB 572, 576 (1973).Upon the foregoing findings of fact, and the entirerecord in this case, I state the following:10 The General Counsel argues that the wage increase given inNovember was given for the same reason and had the same purpose. andtherefore was independently violative of the Act. I find it unnecessary toconsider that contention, because whether the November increase violatedthe Act or not the order to be entered herein would be the same." In the event no exceptions are filed as provided by Sec. 102.46 of theCONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By instituting the classification and pay plans onMay 12, and on that date granting the wage increase toemployees under the circumstances and for the purposeherein found, Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedthem by Section 7 of the Act, and thereby engaged in, andis engaging in, unfair labor practices proscribed by Section7 of the Act.4. The aforesaid unfair labor practices herein found areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.5. The General Counsel has failed to establish by apreponderance of the evidence that Respondent engaged inany unfair labor practices alleged in paragraphs 6, 7, and 8of the complaint herein, and said complaint to that extentshould be dismissed.REMEDYHaving found that Respondent interfered with, re-strained, and coerced its employees in the exercise of theirSection 7 rights, it is recommended that it be required tocease and desist therefrom and take the affirmative actionset forth below, designed and found necessary to effectuatethe policies of the Act. Said unfair labor practices being ofa character which go to the very heart of the Act, it will berecommended that Respondent be required to cease anddesist from in any other manner infringing upon theexercise of employees' rights. N.L.R.B. v. Entwistle Manu-facturing Co. 120 F.2d 532 (C.A. 4, 1941); CaliforniaLingerie, Inc., 129 NLRB 912, 915 (1960).Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER "iThe Respondent, Frymaster Corporation, Shreveport,Louisiana, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Instituting or establishing plans for increasing thewages or other benefits for the employees for the purposeof inducing its employees not to support, or to withdrawtheir support from a labor organization; provided, how-ever, that nothing in this Order shall be construed asauthorizing or requiring the Respondent to withdraw oreliminate any wage increase or other benefits in the termsRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bewaived for all purposes.622 FRYMASTER CORPORATIONand conditions of employment presently enjoyed byRespondent's employees.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Post at its plant in Shreveport, Louisiana, copies ofthe attached notice marked "Appendix."'2Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant wage increases, or other benefits,for the purpose of interfering with self-organizationalefforts of our employees, or for the purpose ofinterfering with their activities on behalf of theInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, orany other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under the National Labor Relations Act.FRYMASTER CORPORATION623